ACCEPTED
                                                                                         06-15-00071-CR
                                                                              SIXTH COURT OF APPEALS
                                                                                    TEXARKANA, TEXAS
                                                                                   6/11/2015 10:54:09 AM
                                                                                        DEBBIE AUTREY
                                                                                                  CLERK



           NOS. 06-15-00065-CR; 06-15-00066-CR; 06-15-00071-CR
                                                                  FILED IN
                                                           6th COURT OF APPEALS
CHRISTOPHER ANTHONY                 §           IN THE COURTTEXARKANA, TEXAS
DAVIDSON                                                   6/11/2015 10:54:09 AM
                                    §                           DEBBIE AUTREY
VS.                                 §           OF APPEALS          Clerk
                                    §
§STATE OF TEXAS                                 SIXTH APPELLATE DISTRICT



      MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Christopher Anthony Davidson, Appellant in the above styled

and numbered causes, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

      1.     These cases are on appeal from the 196th Judicial District Court of Hunt

County, Texas.

      2.     The cases below were styled State of Texas v. Christopher Anthony

Davidson, Cause Nos. 29,922; 29,694; and 30,032.

      3.     Appellant was convicted in Cause Nos. 29,922 and 30,032 of Burglary

of a Building and was sentenced to two (2) years state jail in each case. Appellant

was convicted in Cause No. 29,964 of Possession of a Controlled Substance, Penalty

Group 1 less than 1 gram and sentenced to two (2) years state jail.
      4.        Notice of appeal was given on March 18, 2015.

      6.        The clerk's record in this case was filed on May 7, 2015; the reporter's

record in this case was filed on May 12, 2015.

      7.        The appellate brief in these cases is presently due on June 11, 2015.

      8.        Appellant requests an extension of time of forty-five (45) days from the

present date.

      9.        No prior extensions to file the brief has been received in these cases.

      10.       Defendant is currently incarcerated.

      11.       Appellant relies on the following facts as good cause for the requested

extension:

      Appellant’s attorney, Katherine A. Ferguson, has requested the record, but

Appellant’s attorney requests additional time to sufficiently analyze the material

contained in the lower court proceedings in order to effectively prepare a brief in

this case.

      Appellant’s Counsel further shows that counsel is also working on a brief due

in the Sixth Court of Appeals on June 11, 2015 in cause no. 06-15-00032-CR styled

Devon Ray Davis v. The State of Texas.

      Appellant has conferred with counsel for the State of Texas and the State of

Texas does not oppose the requested extension.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this
Court grant this Motion to Extend Time to File Appellant's Brief, and for such other

and further relief as the Court may deem appropriate.

                                      Respectfully submitted,

                                      RENSHAW, DAVIS & FERGUSON, LLP

                                      By:      /s/ Katherine A. Ferguson
                                              Katherine A. Ferguson
                                              (SBN 06918050)

                                      2900 Lee Street, Suite 102
                                      P.O. Box 21
                                      Greenville, Texas 75403-0021
                                      Tel: (903) 454-6050
                                      Fax: (903) 454-4898
                                      Email: fergusk66@gmail.com


                         CERTIFICATE OF SERVICE

      This is to certify that on June 11, 2015, a true and correct copy of the above

and foregoing document was served on the Hunt County District Attorney's Office,

Hunt County Courthouse, 4th Floor, Greenville, Texas by hand delivery.

                                             /s/ Katherine A. Ferguson
                                             Katherine A. Ferguson